Hon. Robert S. Calve&
Comptroller of Public Accounts
Austin, Texas
                     Opinion lo.     v-1560
                       Be:   Legality  of reimbursing the
                             travel expense of members
                             of the Board of Vocational
                             Nurse J3xaminers at a mileage
                             rate greater than that fixed
                             in the general appropriation
Dear Sir:                    bill.
            You have requested the opinion of this office
on the question of whether the limitations       of the general
appropriation   bill   apply to reimbursement for mileage
traveled by members of the Board of Vocational         Nurse Ex-
aminers who use their own automobiles while traveling           on
official   State business.      You have aptly described   the
distinguishing    features of this problem by pointing out
that the funds against which these expenses are attempted
to be drawn are deposited in the State Treasury but that
the appropriation     authorizing   their use for this purpose
is not included in the general appropriation        bill but is
contained in a distinct      and separate appropriating    act.
           In Attorney General’s      0 inion V-1255 (1951) it
was held that Section 13 of H.B. t 7, Acts 52nd Leg.        1951,
ch. ll8, p. 197, the act creating the Board of Voca t ional
Nurse Examiners, effected      a two-year appropriation,  for
purposes of administering      the act, of all monies paid in-
to the State Treasury under the act even though no item-
ized appropriation    for such purposes was contained in the
general appropriation    bill.    Said Section 13 provides in
part :
           “All monies so paid Into the State Treasury
     are hereby specifically  appropriated  to the Com-
     mission for the purpose of paying the salaries
     and expenses of all persons employed or appointed
     as provided herein for the administration   of this
     Act, including  equipment and maintenance of any
Hon. Robert S. Calvert,    page 2   (v-1560)


     supplies for such offices  or quarters as
     the Commission may occupy, and necessary
     traveling  expenses for the Commission or
     persons authorized to act for it when per-
     forming duties hereunder at the request
     of the Commiss1on.s
           Your request discloses that several olaims
for reimbursement for intrastate  travel expenses have
been presented to you by members of the Board wherein
the claimant seeks reimbursement for use of his own
automobile at a rate of lOq! per mile.   Article    III,
Section 2(12)f of the general a propriation    bill      H.B.
426, Acts 52nd Leg., 195l, ch. f:99, p. 1228, staEes:
           ~~Unless otherwise specifically   pro-
     vided by the statutes,    it is provided that
     any officer   or employee who travels   on offi-
     cial State business and who used his own car
     while so doing shall be reimbursed for the
     use of said car on the basis of the total
     mileage traveled during any calendar month
     at the following    rate:   Six Cents (6$) per
     mile for the first    thousand miles traveled
     and Five Cents (56) per mile for each mile
     traveled In excess of one thousand miles.
     . . . II
The same section and subsection sets out other limita-
tions and requirements relevant to reimbursement for
mileage traveled in a private automobile while on State
business.
           We are of the opinion that Article 6823 Ver-
non’s Civil Statutes,     answers the question of whei?her
mileage rates specified     in the general appropriation
bill are to be applied to mileage reimbursement claims
submitted by members of the Board of Vocational Nurse
Examiners.   That article    presently provides:
            “The traveling    and other necessary ex-
     penses incurred by the various officers,
     assistants,    deputies,   clerks, and other em-
     ployees in the various departments, institu-
     tions, boards, commissions or other subdivi-
     sions of the State Government, in the active
     discharge of their duties shall be such as
     are specifically     fixed and appropriated  by
Hon. Robert   S. Calvert,   page 3   (V-1560)


     the Legislature    In the general or supple-
     mental appropriation    bills   providing for
     the expenses of the State Government from
     year to year.    When appropriations     for
     traveling   expenses are made any allowances,
     or payments to officials      or employe~es for :
     the use of privately    owned automobiles’
     shall be on the basis of actual mileage
     traveled for each trip or all trips cover-
     ed by the expense accounts submitted for
     payment or allowance from such appropria-
     tions,   and such payment or allowance shall
     be made at a rate set by the Legislature
     for each mile actually     traveled    and no
     additional   expense incident to ihe opera-
     tions of such automobile shall be allowed.”
This statute,      being general le~gislation,     ~evidences a
legislative     policy that the specific     travels expense
limitations     and requirements contained In each general
appropriation      bill are intended to have some appllca-
tion to travel expense appropriations          other than those
covered by the general a propriation         bill.     If’~thls
were not true, Article       6 823 would serve no purpose and
its enactment would have been a vain thing since, ob-
viously,    Article    III, Section 2(12)f   of H.B. 426, J&&J&,
applies to funds appropriated        in that act.
            The extent of application       of the specific     trav-
el expense limitations     and requirements of Section 2’(12)
f, w,       to appropriations     separately   enacted must be
determined by a comparison of the Section 2(12)f provi-
sions to the provisions      of each individual     appropriation
act.   Article  6823 requires that such a comparison be made.
If the individual    appropriating    act contains no specific
travel expense provisions,       then the provisions    of Section
2(12)f are entirely     applicable.    However,~ if the individ-
ual appropriating    act evidences a legislative       int.ent rela-
tive to those particular      travel expense reimbursements
which is corn letely    or in some respects     at variance with
Section 2(12 Pf, then, to the extent of variance,           Section
2(12)f limitations    and requirements do not apply because
by express reservation     the provisions     of this part of the
general appropriation     bill apply only where It is not “oth-
erwise specifically     provided by the statutes.”
           Applying these rules to the present facts,  it is
clear that Section 2(12)f travel expensa reimbursement
provisions  are applicable  to members of the Board of Voca-
tional Nurse Examiners.    The separate appropriation bill
Hon. Robert S. Calvert,   page 4   (V-1560)


authorizing reimbursement in this case, H.B. 47, suura,
does not specifically   authorize a lO# per mile reim-
bursement rate or any other rate.     In fact, it does not
specify any limitations   or requirements whatsoever for
determining and paying the “necessary traveling    expenses”
therein authorized to be reimbursed.
            Our study of this question has brought to our
attention-~ one prior opinion of this office   which should
be mentioned.    Attorney General’s   Opinion O-4928 (1942)
expresses the view that Article     6823, as it existed prior
to amendment in 1949, did not
                      incorporate   by reference the
     limitatio&‘upon      traveling  expenses which may
     be contained in the Departmental Appropria-
     tion Bjll or any other general appropriation
     bill into other appropriations      wherein such
     limitations    are not expressly contained.”
The above opinion request did not involve the same kind
of travel expense limitation    as the present, nor did it
concern the present, amended form of the statutes here
dealt with.   Consequently,   Opinion NO. O-4928 is not m-
m    to the conclusion herein expressed and need not be
overruled.   On the other hand, the reasoning employed in
that opinion and, particularly,     the construction placed
on Article  6823, is in our opinion not sound and is ob-
viously contrary to what is expressed herein.




           under the provisions  of Article  6823, the
     mileage reimbursement provisions    of the gen-
     eral appropriation   bill, H.B. 426, Acts 52na
     Leg. 1951, ch. 499, p. 1228 are applicable
     to claims for reimbursement by members of the
     Board of Vocational Nurse Examiners because no
     mileage reimbursement provisions    are “other-
     wise specifically  provided” in the approprlat-
     ing section of the act (H.B. 47, Acts 52nd Leg.,
     1951, ch. 118, p. 197) creating the Board of
-   .




        Hon. Robert S. Calvert,      page 5    N-1560)

             Vocatlonai     Nurse Examiners,   or in any other
             statutes.
        APPROVED:                                 Yours very truly,

        C. K. Richards                              PRICE DANIEL
        Trial BeAppellate     Division            Attorney General

        Mary K. Wall
        Reviewing Assistant
                                                  Byf++
        Charles D. Mathews                          Phil1    Robinson
        First Assistant                                     Assistant

        PR:wb